PER CURIAM.
The trial court’s summary judgment in favor of Dyess Outdoor Advertising is due to be reversed on the authority of State Highway Department v. Headrick Outdoor Advertising, Inc., 594 So.2d 1202 (Ala.1992).
Accordingly, we reverse the judgment and remand this case for a determination of whether the billboards in question were erected and are being maintained illegally and must, therefore, be removed; and if so, for a determination of whether Dyess Outdoor Advertising is entitled to just compensation for the removal of the signs from the State Highway Department and, if so, what amount would justly compensate Dyess for their removal.
REVERSED AND REMANDED.
HORNSBY, C.J., and MADDOX, SHORES, HOUSTON and INGRAM, JJ., concur.